Citation Nr: 0700441	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  93-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L4-5 (a "back disorder").

2.  Entitlement to a temporary total disability rating due to 
convalescence following low back surgery.

3.  Entitlement to a disability rating greater than 10 
percent for postoperative residuals of a dislocated left 
kneecap.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and from June 1983 to June 1986.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated since 
May 1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.  The Board remanded the case in 
April 2006 for additional development.  The case is once 
again before the Board for review. 

The veteran also appealed that RO's denial of service 
connection for a right knee disorder and for depression.  
However, because the RO has since granted these claims, they 
are no longer in appellate status and will not be addressed 
by the Board at this time.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The veteran testified before the undersigned Veterans Law 
Judge Symanski in September 1993 and before the undersigned 
Veterans Law Judge Crowley in February 2006.  Transcripts of 
these hearings are associated with the claims folder.
 
The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's back disorder is due to a post-service 
work-related injury in 1988 and is not related to service.

2.  The veteran underwent surgery for his nonservice-
connected herniated nucleus pulposus at L4-5.

3.  The veteran's left knee has slight instability, no X-ray 
evidence of arthritis, motion from zero degrees of extension 
to 90 degrees of flexion, and no objective evidence of pain, 
weakness, lack of endurance, or fatigue after repetitive use.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.  § 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2006).

2.  There is no basis to award a temporary total disability 
rating due to convalescence following low back surgery.  38 
C.F.R. § 4.30 (2006).

3.  The criteria for a disability rating greater than 10 
percent for postoperative residuals of a dislocated left 
kneecap have not been met.  § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(a).

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

The veteran's service medical records make no reference to a 
chronic low back disability.  In December 1983, the veteran 
was seen for a three day history of low back pain.  A 
physical examination revealed decreased range of motion 
secondary to pain.  The diagnosis was mechanical low back 
strain.  The veteran was also seen on two occasions in 
February 1984 following the removal of a cyst on his head, at 
which time he complained of low back pain from "sleeping 
wrong."  However, no findings pertaining to the back were 
reported.  The veteran's back pain apparently resolved, as 
the remainder of the service medical records make no further 
reference to back problems.  In short, a chronic low back 
disability involving herniated nucleus pulposus was not shown 
in service, which provides highly probative evidence against 
the veteran's claim.  

The veteran made no further complaints of low back pain until 
a work-related injury several years after his second period 
of military service.  Private treatment records show that he 
injured his lumbar spine in either April or May of 1988 after 
industrial shelving fell on him while working in a warehouse.  
It was only after this accident that the veteran was 
diagnosed with herniated nucleus pulposus at L4-5.  Also 
probative is the fact that treatment records from E.N., M.D. 
and B.Y., M.D., specifically note that the veteran denied any 
back trouble prior to this injury.  These records are found 
by the Board to provide highly probative evidence against the 
veteran's claim.  

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim, indicating a 
back disorder related to a post-service back injury.

The only medical evidence which supports the veteran's claim 
is a July 2005 VA outpatient treatment record in which a VA 
physician stated that it "is more than likely that his 
injury he suffered in December 1983 was exacerbated by the 
injury in 1988."  In providing his opinion, the examiner 
notes that the veteran sought medical treatment for back pain 
in December 1983 as well as on two occasions in February 
1984.  

This opinion appears to suggest that the veteran's low back 
strain in service may have been aggravated by his work-
related injury that resulted in herniated nucleus pulposus at 
L4-5.  However, at no time does the physician indicate that 
the veteran's herniated nucleus pulposus at L4-5 is related 
to service.  In any event, the Board finds that this medical 
opinion is outweighed by the service and post-service medical 
record, providing, overall, significant and highly probative 
evidence against this claim.  The Board finds that this 
theory of entitled is outweighed by extensive medical 
evidence indicating a back disorder that began well after 
service. 

Beyond the above, a May 2006 VA examination report also 
contains a medical opinion against the veteran's claim.  At 
that time, a VA examiner reviewed the veteran's claims file 
before determining that the veteran's herniated nucleus 
pulposus at L4-5 cannot be related either to service or to 
his lumbar strain without resort to speculation.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
service connection may not be based on resort to speculation 
or remote possibility).  The examiner then commented that the 
1988 work-related injury was the likely etiology of the 
veteran's herniated nucleus pulposus at L4-5.  The examiner 
based his opinion on the fact that the veteran stopped 
working and underwent back surgery only after the work-
related injury.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claim, as it was based on a review of 
the veteran's claims file and supported by sound rationale.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran and his spouse, 
including testimony presented at a two personal hearings held 
in September 1993 and February 2006.  However, as laypersons, 
without the appropriate medical training and expertise, 
neither the veteran nor his spouse is competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of his herniated nucleus pulposus at L4-5.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, their personal opinions that the 
veteran's herniated nucleus pulposus at L4-5 is related to 
service are not a sufficient basis for awarding service 
connection.

In short, the record clearly shows that the veteran's 
herniated nucleus pulposus at L4-5 had its onset in 1988, 
several years after his separation from active duty.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Based on 
the above, this appeal is denied. 

Since service connection for a back disorder is denied, there 
is no legal basis to consider the veteran's claim of 
entitlement to a temporary total disability rating due to 
convalescence following back surgery.  In this regard, a 
total disability rating will be assigned effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence.  38 C.F.R. § 4.30 (2006).  As service 
connection for a back disorder has not been established, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

With regard to the knee, the veteran's service medical 
records show that he dislocated his left knee in 1981.  The 
diagnosis was patella pain syndrome of the left knee.  In 
January 1985, the veteran underwent arthroscopy, arthrotomy, 
and a subcutaneous lateral release on his left knee, at which 
time no significant cartilage erosion of the patella was 
identified.  A March 1986 Medical Board report lists a 
diagnosis of knee pain "without physical findings."  The 
veteran continued to suffer from left knee pain after 
service.

Based on these findings, a November 1990 rating decision 
granted service connection for postoperative residuals of a 
dislocated left knee cap.  This disability was eventually 
assigned a 10 percent rating, with several temporary total 
ratings for periods of convalescence following knee surgery.  
The veteran now claims that his left knee disability has 
worsened and therefore warrants a disability rating greater 
than 10 percent.   

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's disability due to postoperative residuals of a 
dislocated left kneecap is presently rated as 10 percent 
disabling pursuant to Diagnostic Code (DC) 5257.  According 
to DC 5257, a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned 
with evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under DC 5257 because it is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

The Board has reviewed VA treatment records dated from 2003 
to 2005, none of which shows moderate subluxation or lateral 
instability of the left knee.  For instance, although a May 
2003 report notes that the veteran wears a neoprene-type 
support on his left knee, a physical examination revealed no 
ligamentous instability of the left knee joint.  In February 
2004, the veteran underwent arthroscopy with cauterization of 
chondromalacia lesions.  However, treatment records following 
this procedure make no reference to instability of the left 
knee joint.  The Board finds that the absence of instability 
noted in these records provides highly probative evidence 
against the veteran's claim for an increased rating.  

A May 2006 VA examination report also makes no reference to 
moderate recurrent subluxation or lateral instability.  This 
report notes that the veteran's left knee has both tenderness 
and instability.  At no time, however, does the examiner 
indicate that the veteran's instability is more than slight 
or that his overall knee disability has worsened.  The 
examiner also observed that the veteran walked with a slow, 
wide-based gait while using a cane.  However, VA treatment 
records clearly show that the veteran's gait and his use of a 
cane are due to his nonservice-connected herniated nucleus 
pulposus at L4-5.  Thus, moderate recurrent subluxation or 
lateral instability of the veteran's left knee joint has not 
been objectively shown.  

In short, the Board finds that the medical evidence simply 
does not support the veteran's claim for a disability rating 
greater than 10 percent for his service-connected 
postoperative residuals of a dislocated left kneecap.  Since 
the medical evidence contradicts the veteran's contentions 
made at his recent hearing concerning daily instability of 
the left knee joint, the Board finds that his testimony is 
not reliable in this regard, and therefore of little 
evidentiary weight concerning this issue.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board). Simply 
stated, the veteran's contentions are outweighed by the 
objective medical evidence in this case which, as a whole, 
provides highly probative evidence against this claim. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 and DC 5003.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  In this case, however, the veteran's left knee 
disability does not involve arthritis.  The acknowledges that 
the record contains several unconfirmed diagnosis of 
arthritis of the left knee.  However, the VA examiner in May 
2006 noted that an MRI of the left knee showed no significant 
degenerative changes, providing more highly probative 
evidence against this claim.  Hence, a separate rating under 
DC 5003 is not warranted.

In any event, the Board also notes that a disability rating 
greater than 10 percent is not warranted under applicable 
range-of-motion criteria.  Under DC 5260, a noncompensable 
rating is assigned for flexion of the left leg limited to 
60 degrees; a 10 percent rating is assigned for flexion 
limited to 45 degrees; a 20 percent rating is assigned for 
flexion limited to 30 degrees; and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 
4.71a, DC 5260 (2006).  

Under DC 5261, a noncompensable rating is assigned for 
limitation of extension of the leg limited to 5 degrees; a 10 
percent rating is assigned for extension limited to 10 
degrees; a 20 percent rating is assigned for extension 
limited to 15 degrees; a 30 percent rating is assigned for 
extension limited to 20 degrees; a 40 percent rating is 
assigned for extension limited to 30 degrees; and a 50 
percent rating is assigned for extension limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

In this case, the record does not show that the veteran's 
left leg is limited to 30 degrees of flexion or 15 degrees of 
extension, as required for a 20 percent rating under DC 5260 
or DC 5261.  In fact, the May 2006 VA examination report 
notes that the veteran was able to move his left leg from 
zero degrees of extension to 90 degrees of flexion, which 
does not even meet the criteria for a compensable rating 
under these criteria.  Thus, a disability rating higher than 
10 percent is not warranted based on limitation of motion of 
the veteran's left leg.  

In addition, the Board finds that a disability rating greater 
than 10 percent is not warranted on the basis of functional 
loss due to pain, or on the basis of weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this regard, the May 2006 VA examination report 
includes a medical opinion that there is no additional loss 
of motion of the left leg due to pain, fatigue, weakness, or 
lack of endurance after repetitive use.  Thus, a disability 
rating greater than 10 percent is not warranted pursuant to 
38 C.F.R. §§ 4.40 and 4.45.

In short, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
service-connected postoperative residuals of a dislocated 
left kneecap.  Hence, the appeal is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claims 
were readjudicated by various rating actions.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA examination in May 2005 to 
determine the etiology of his herniated nucleus pulposus at 
L4-5 as well as to determine the severity of his left knee 
disability.  This examination appears adequate for rating 
purposes.  Thus, under the circumstances of this case, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.


ORDER

Service connection for herniated nucleus pulposus at L4-5 is 
denied.

A temporary total disability rating due to convalescence 
following low back surgery is denied.

A disability rating greater than 10 percent for postoperative 
residuals of a dislocated left kneecap is denied.


REMAND

The veteran claims that he is unable to secure or maintain 
employment because of his service-connected disabilities 
involving (1) depressive disorder, rated as 50 percent 
disabling, (2) patellofemoral syndrome of the right knee, 
rated as 10 percent disabling, (3) postoperative residuals of 
a dislocated left kneecap, rated as 10 percent disabling, and 
(4) status post excision of a cyst at the left occipital 
skull area, rated as 10 percent disabling.  The veteran's 
combined disability rating is 70 percent.  See 38 C.F.R. § 
4.25 (2006).

The Board notes that a February 2001 VA outpatient treatment 
record indicates that the veteran is receiving Social 
Security Administration (SSA) benefits, which may be relevant 
to his claim of entitlement to a TDIU.  Unfortunately, it 
does not appear that these records have been obtained.  When 
VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with 
the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
see also Marciniak v. Brown, 10 Vet. App. at 204.  As such, 
all relevant SSA records need to be obtained and associated 
with the claims file.

In addition, based on the recent rating actions by the RO, 
the Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disabilities, standing alone.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical 
records, at present, do not clearly indicate whether the 
veteran is unemployable as the result of either his service-
connected or his nonservice connected disabilities 
(including, most importantly, the back disorder).  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA general medical examination as 
well as any other indicated specialty 
examinations, including psychiatric and 
orthopedic examinations, to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) depressive 
disorder, (2) patellofemoral syndrome of 
the right knee, (3) postoperative 
residuals of a dislocated left kneecap, 
and (4) status post excision of a cyst at 
the left occipital skull area.  The 
examiner must consider the veteran's 
education, experience, and occupational 
background in determining whether the 
veteran is unable to secure or maintain 
gainful employment in light of his 
service-connected disabilities (standing 
alone).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


			
 	CHARLES W. SYMANSKI	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


